Citation Nr: 1646731	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include specific phobia.

2.  Entitlement to an increased initial rating for a right knee disability.

3.  Entitlement to an increased initial rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to February 2001, and from December 2003 to March 2005.  The Veteran additionally served with the Army Reserve National Guard through September 2009 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran and his spouse testified before the undersigned at a January 2014 hearing, and a transcript of that hearing is of record.  The Board previously remanded the appeal in February 2015.

The claims for increased initial ratings for knee disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A psychiatric disability was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability have not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009 and February 2013.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and private health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has been provided with VA examinations, most recently in May 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

All available service medical and personnel records have been associated with the claims file.  The Board remanded the case in February 2015 for further development of the record, specifically for verification of the Veteran's dates of ACDUTRA, and INACDUTRA.  The RO diligently searched for applicable records.  In response to the directive, the RO sent an April 2014 letter to the Veteran requesting more information regarding dates, locations, and units of assignment during the incident, and a complete list of ACDUTRA and INACDUTRA dates while the Veteran served in the National Guard.  The RO received confirmation in April 2016 that all available Army National Guard records from the Defense Personnel Records Information Retrieval System, which includes the Veteran's enlistment/reenlistment documents, records of military processing, Certificates of Release of Discharge from Active Duty, Reports of Medical Examinations, among other records, had been received by the RO. The RO notified the Veteran in a March 2016 letter of the efforts taken by the RO and inviting the Veteran to submit more information, but no response was received.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

Additionally, in light of treatment records that have been obtained and associated with the record, performance of examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or injury incurred or aggravated while performing inactive duty for training (INACDUTRA), or for certain specified manifestations such as acute myocardial infarction, cardiac arrest, and cerebrovascular incident.  38 U.S.C.A. § 101(2), (22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Venturella v. Gober, 10 Vet.App. 340 (1997).

The Veteran contends that he has a current disability of specific phobia of driving on high bridges and near drop-offs, which he developed as a unit bus driver in the National Guard.  However, the Board finds that service connection for a psychiatric disability, to include specific phobia, is not warranted in this case.  The record shows that the Veteran has a current diagnosis of specific phobia with anxiety.

A diagnosis of psychiatric disability first appears in the records during a June 2009 VA examination, where the examiner diagnosed mild anxiety disorder, and specific phobia, situational type, associated with the Veteran's initial panic attack while driving a National Guard vehicle over a bridge "a few months ago." The Veteran's private medical records, and VAMC records indicate no prior history of psychiatric disability, or any previous mental health incidents while the Veteran was in service.  A July 2010 VA medical record shows a diagnosis of specific phobia, associated with an incident in service when the Veteran was driving over a bridge "over a year ago."

The service medical records for active duty include a February 2005 separation examination which noted brief, one to two minute, episodes of chest pain with associated palpitations, which occurred approximately once per week, were never exertion, had no syncope, and without other associated symptoms.  The Veteran was advised to follow-up after service with Tricare.

The RO made extensive efforts to obtain service department records to establish the Veteran's dates of ACDUTRA and INACDUTRA.  In addition, the RO received a December 2009 and December 2015 buddy statement that specifies a date in May 2009 during which that fellow serviceman recalls witnessing the Veteran experience a panic attack as he drove over a bridge.  The fellow service member stated that the Veteran attended "annual training" that year from April 2009 to May 2009.  The RO requested copies of orders or any documentation that identified the type of service for the date in question, but received no response.  An August 2015 letter from the Veteran's representative stated "ACDUTRA dates - September 1995 - February 2001...Direct transfer to National Guard - 2001-2009 (medical discharge)," but provided no official documentation listing the Veteran's status at the time of the incident.  Although those records show that the Veteran was in the National Guard at the time of the incident, none of the service department records specifically establishes that the Veteran was ACDUTRA during the period of time in which he claims that he first experienced a panic attack.  A memorandum for the record of shows that the buddy who provided that statement also provided a November 2009 statement to the Army National Guard regarding the incident, was the Veteran's superior non-commissioned officer and recited that the unit was on ACDUTRA during the time of the incident and recounted the incident.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of supports the claim of entitlement to service connection for a psychiatric disability of specific phobia.  In order to establish direct service connection, there must be evidence of the incurrence of a current disability during active service.  Here, the record shows that the Veteran was in the National Guard at the time of the incident, and currently has a diagnosis of specific phobia.  The most persuasive service department records show that the Veteran was on ACDUTRA during the time of the incident causing a psychiatric disability, and thus the Board finds that service connection for a psychiatric disability of simple phobia is warranted.  The Board has specifically considered the file memorandum in the service records from the Army National Guard which indicates that the incident happened during a period of ACDUTRA.

A May 2014 VA examination diagnosed simple phobia, noted to be claimed due to an incident on active duty for training.  The examiner found that psychiatric suffering with phobia and pani began on active duty.  A July 2010 VA examination diagnosed specific phobia, situational type and noted a phobia or driving over bridges or in areas with high drop-offs.  The examiner noted that the onset was during service, while driving a bus of National Guardsmen home on annual training.

Accordingly, the Board finds that the service memorandum indicates that the Veteran was on ACDUTRA at the time that a phobia first manifested with panic attacks.  VA examinations have found a diagnosis of specific phobia is warranted based on that incident during ACDUTRA.  Therefore, the Board finds that service connection for specific phobia is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability of a specific phobia is granted. 


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  A June 2016 rating decision granted service connection for right and left knee disabilities and assigned 0 percent ratings.  The Veteran submitted a July 2016 notice of disagreement regarding the ratings assigned for those disabilities.  Therefore, those issues must be remanded for the issuance of a statement of the case.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issues of entitlement to increased initial ratings for right and left knee disabilities.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


